WESTERFIELD, J.
This is a suit by a building contractor for the sum of $621.22 alleged to be due him by defendant under a verbal contract for repairs to property owned by defendant.
The defense is difficult to understand and does not impress us as serious. The claim is made that the work was to be done under what is called a “cost plus” plan, and not under a contract. The defendant testifies to this effect and says that the understanding was that the work was to cost him approximately $550.00 and a 10 per cent commission of $50.00 or $600.00. Plaintiff is demanding but $21.00 in excess of the approximate cost according to defendant.
The necessity of proving the case by more than one witness, or by one witness and corroborating circumstances because of the amount involved is fully met by the evidence.
The judgment appealed from is affirmed.